Citation Nr: 1605946	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-24 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for neck cancer.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case but finds that a remand is necessary to provide the Veteran with a VA medical examination.  The Veteran alleges that his neck cancer is a result of his exposure to herbicides while in service in Vietnam.  VA provided a December 2011 VA medical examination, however the VA examiner declined to provide an opinion regarding a potential direct service connection between the Veteran's neck cancer and presumed herbicide exposure. To be determined adequate, a medical opinion must consider the veteran's prior medical history and examinations; it must also provide sufficient details of the disability such that the Board may make a fully informed evaluation of the claim.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Stefl v. Nicholson, 21 Vet.App. 120, 123-24 (2007).  "In evaluating disability claims, the Board is obliged to reject insufficiently detailed medical reports."  Kahana, 24 Vet. App. at 435.  Thus, the Board finds that a remand is necessary to provide the Veteran with an adequate VA medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the December 2011 VA medical examination discussing the following:

(a)  Please address the Veteran's contention that his diagnosis is unconfirmed, to include addressing whether the neck cancer is lymphoma.  The examiner's attention is directed to a December 29, 2010 pathology report from  Michigan Diagnostic Pathologists, PLLC, referencing lymphoma as a potential diagnosis, and to a January 17, 2011 pathology report from Michigan Diagnostic Pathologists, PLLC, indicating a diagnosis of squamous cell carcinoma.

(b) Please address whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the neck cancer is directly related to the Veteran's service, to include as due to in-service herbicide exposure.

If the Veteran's neck cancer is not related to service, the examiner should identify the etiological factor(s) considered more likely.  If the examiner finds that the opinion of a different specialist is necessary to determine the etiology of the Veteran's neck cancer, an appropriate medical opinion should be obtained, or, if needed, the Veteran should be scheduled for a medical examination with said specialist.

The examiner must review the claims file and provide a full rationale (i.e. basis) for any expressed medical opinions.

2.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




